      Case 2:20-cv-00099-WKW-JTA Document 79 Filed 08/25/21 Page 1 of 6




                  IN THE UNITED STATES DISTRICT COURT
                  FOR THE MIDDLE DISTRICT OF ALABAMA
                           NORTHERN DIVISION

 JONATHAN SINGLETON, RICKY                   )
 VICKERY, and MICKI HOLMES,                  )
 on behalf of themselves and others          )
 similarly situated,                         )
                                             )
               Plaintiffs,                   )
                                             )
        v.                                   )      CASE NO. 2:20-CV-99-WKW
                                             )                [WO]
 HAL TAYLOR, in his official                 )
 capacity as Secretary of the Alabama        )
 Law Enforcement Agency, and                 )
 DERRICK CUNNINGHAM, in his                  )
 official capacity as Sheriff for            )
 Montgomery County,                          )
                                             )
               Defendants.                   )

             ORDER GRANTING PRELIMINARY INJUNCTION

       In this 42 U.S.C. § 1983 action, Plaintiffs, homeless residents of Montgomery,

Alabama, challenge the constitutionality of two Alabama statutes: Alabama Code

§ 13A-11-9(a)(1) (prohibiting loitering “in a public place for the purpose of

begging”) (hereinafter “the Begging Statute”) and Alabama Code § 32-5A-216(b)

(prohibiting individuals from “stand[ing] on a highway for the purpose of soliciting

. . . contributions”) (hereinafter “the Solicitation Statute”). Plaintiffs assert that these

two statutes (together, “the Statutes”) have criminalized their speech in violation of

the First Amendment to the United States Constitution. They have sued Derrick
     Case 2:20-cv-00099-WKW-JTA Document 79 Filed 08/25/21 Page 2 of 6




Cunningham, the sheriff of Montgomery County, and Hal Taylor, the secretary of

the Alabama Law Enforcement Agency, in their official capacities.

      Before the court is Plaintiffs’ motion for a preliminary injunction in which

Plaintiffs seek to enjoin the enforcement of Alabama Code § 13A-11-9(a)(1) and

Alabama Code § 32-5A-216(b). (Doc. # 5; see also Doc. # 13, 35, 51.) Defendants

oppose the motion for a preliminary injunction (Docs. # 23, 36, 48, 49) on grounds

that the court has rejected in its separate order denying Defendants’ motions to

dismiss (Doc. # 78). The evidence further belies Defendants’ arguments and

supports Plaintiffs’ motion for a preliminary injunction. Based on a thorough review

of the record, the evidence, and the arguments of counsel, the motion is due to be

granted.

      The decision to grant or deny a preliminary injunction is within the sound

discretion of the district court. Palmer v. Braun, 287 F.3d 1325, 1329 (11th Cir.

2002). To prevail on a motion for preliminary injunction, the plaintiff bears the

burden of demonstrating that

      “(1) it has a substantial likelihood of success on the merits;
      (2) irreparable injury will be suffered unless the injunction issues;
      (3) the threatened injury to the movant outweighs whatever damage the
      proposed injunction may cause the opposing party; and (4) if issued,
      the injunction would not be adverse to the public interest.”

Am. Civil Liberties Union of Fla., Inc. v. Miami-Dade Cnty. Sch. Bd., 557 F.3d 1177,

1198 (11th Cir. 2009) (quoting Siegel v. LePore, 234 F.3d 1163, 1176 (11th Cir.


                                         2
     Case 2:20-cv-00099-WKW-JTA Document 79 Filed 08/25/21 Page 3 of 6




2000) (en banc) (per curiam)). “A preliminary injunction is an extraordinary and

drastic remedy not to be granted unless the movant clearly establishes the burden of

persuasion as to the four requisites.” Id. (quoting All Care Nursing Serv., Inc. v.

Bethesda Mem’l Hosp., Inc., 887 F.2d 1535, 1537 (11th Cir. 1989)).

      Plaintiffs have satisfied their burden for Rule 65 relief. First, Plaintiffs have

demonstrated a substantial likelihood of success on the merits. They have shown

that they have been deprived of their First Amendment rights by the Solicitation and

Begging    Statutes,   which    criminalize    panhandling     and   arguably    form

unconstitutional restrictions on protected speech.       See Smith v. City of Fort

Lauderdale, Fla., 177 F.3d 954, 956 (11th Cir. 1999) (“Like other charitable

solicitation, begging is speech entitled to First Amendment protection.”). As the

Supreme Court recently reiterated, “[c]ontent-based laws—those that target speech

based on its communicative content—are presumptively unconstitutional and may

be justified only if the government proves that they are narrowly tailored to serve

compelling state interests.” Reed v. Town of Gilbert, Ariz., 576 U.S. 155, 163 (2015).

Further, the Court has explained, “a speech regulation is content based if the law

applies to particular speech because of the topic discussed or the idea or message

expressed.” Id. at 171. The Statutes at issue here are examples of content-based

restrictions on expression: They prohibit speech based upon the subject matter




                                          3
     Case 2:20-cv-00099-WKW-JTA Document 79 Filed 08/25/21 Page 4 of 6




discussed or viewpoint set forth. Moreover, it is dubious that the Statutes will

withstand strict scrutiny. See generally id.

       Second, Plaintiffs have shown that they will suffer irreparable injury unless

the injunction enters. “The loss of First Amendment freedoms, for even minimal

periods of time, unquestionably constitutes irreparable injury.” Elrod v. Burns, 427

U.S. 347, 373 (1976).

       Third, the balancing of injuries weighs in favor of Plaintiffs.            Without

preliminary injunctive relief, Plaintiffs will continue to suffer violations of their First

Amendment rights. See KH Outdoor, LLC v. City of Trussville, 458 F.3d 1261, 1272

(11th Cir. 2006) (“[E]ven a temporary infringement of First Amendment rights

constitutes a serious and substantial injury . . . .”). In contrast, the harm to

Defendants is minimal to non-existent. Defendants cannot claim a constitutionally

cognizable interest in enforcing laws that are facially unconstitutional. See id.

(“[T]he city has no legitimate interest in enforcing an unconstitutional ordinance.”);

see also Joelner v. Vill. of Washington Park, 378 F.3d 613, 620 (7th Cir. 2004)

(“[T]here can be no irreparable harm to a municipality when it is prevented from

enforcing an unconstitutional statute because it is always in the public interest to

protect First Amendment liberties.” (citation and internal quotation marks omitted)).

       Fourth, Plaintiffs have shown that the issuance of a preliminary injunction

would not be adverse to the public interest. See KH Outdoor, LLC, 458 F.3d at 1272


                                            4
      Case 2:20-cv-00099-WKW-JTA Document 79 Filed 08/25/21 Page 5 of 6




(“The public has no interest in enforcing an unconstitutional ordinance.”); see also

Scott v. Roberts, 612 F.3d 1279, 1290 (11th Cir. 2010) (When assessing the

appropriateness of preliminary injunctive relief where “the state is a party, the third

and fourth considerations are largely the same.” (citation omitted)).

       In sum, the four factors for obtaining preliminary injunctive relief weigh

heavily in Plaintiffs’ favor. Plaintiffs have demonstrated their entitlement to a

preliminary injunction.

       Finally, based on Plaintiffs’ indigency, the nature of this litigation, and the

strength of their case, no security will be required. (See Doc. # 6, at 21–221

(collecting cases).)

       Accordingly, it is ORDERED that Plaintiffs’ motion for a preliminary

injunction (Doc. # 5) is GRANTED as follows:

       Defendants, separately and severally, and their agents, servants, employees,

attorneys, assigns, and all other persons in active concert and participation with

them, are ENJOINED and RESTRAINED, pending a final hearing and

determination of this cause, from enforcing Alabama Code § 13A-11-9(a)(1) and

Alabama Code § 32 5A-216(b), the latter insofar as it pertains to the solicitation of

contributions.




      The pinpoint citation is to the page of the electronically filed document in the court’s
       1

CM/ECF filing system.
                                             5
     Case 2:20-cv-00099-WKW-JTA Document 79 Filed 08/25/21 Page 6 of 6




      It is further ORDERED that the United States Marshal shall personally serve

Defendants with a copy of this Order.

      DONE this 25th day of August, 2021.

                                             /s/ W. Keith Watkins
                                        UNITED STATES DISTRICT JUDGE




                                         6
